UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14F OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14F-1 THEREUNDER DE ACQUISITION 3, INC. (Exact Name of Registrant as Specified in its Corporate Charter) Delaware 000-53926 27-2205684 (Stateor other jurisdiction of incorporation or organization) Commission File No. (IRS Employer Identification No.) c/o New Asia Partners, LLC US Bancorp Center, Suite 2690, 800 Nicollet Mall, Minneapolis, MN 55402 (Address of Principal Executive Offices) (612) 279-2030 (Issuer’s Telephone Number) Approximate Date of Mailing: July 15, 2011 DE ACQUISITION 3, INC. US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 INFORMATION STATEMENT PURSUANT TO SECTION 14(F) OF THE SECURITIES EXCHANGE ACT OF 1-1 THEREUNDER INTRODUCTION This Information Statement is being furnished to stockholders of record as of July 15, 2011 of the outstanding shares of common stock, par value $0.0001 per share (the “Common Stock”), of DE Acquisition 3, Inc., a Delaware corporation (“we,” “us,” “our,” or the “Company”), pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 promulgated thereunder, in connection with the issuance of shares of the Company’s common stock pursuant to an Agreement and Plan of Share Exchange (the “Exchange Agreement”) expected to be completed by and among the Company and Top Yield Holdings Limited, a British Virgin Islands company (“Top Yield”), the holders of 100% of the issued and outstanding equity interests of Top Yield (the “Top Yield Shareholders”), PT Havilah Abadi Sejahtera, a company incorporated in the Republic of Indonesia (“PTHAS”), and the holder of 99% of the issued and outstanding equity interests of PTHAS, PT Aega Prima, a company incorporated in the Republic of Indonesia (“PT Aega”), the holder of 80% of the issued and outstanding equity interests of PT Aega, PT Alam Lestari Kencana, a company incorporated in the Republic of Indonesia (“PTALK”), and the holder of 99% of the issued and outstanding equity interests of PTALK, Europe-China Commercial Union Holding Limited, a British Virgin Island Company (“ECC”), and the holder of 100% of the issued and outstanding equity interests of ECC, Crown Sail Limited, a British Virgin Island company (“CS”), and the holder of 100% of CS. Pursuant to the terms of the proposed Exchange Agreement, the Top Yield Shareholders will sell, convey, assign, transfer and deliver to the Company all of their equity interests in Top Yield in exchange for shares of the Common Stock (the “Share Exchange”).As a result of the Share Exchange, the Company will acquire 100% of the issued and outstanding equity interests of Top Yield, issue warrants to the Company’s pre-existing shareholders to purchase shares of the Company’s Common Stock and change its name to “Leviathan Minerals Group Incorporated.” Simultaneous with the closing of the Share Exchange, the Company will enter into a Share Cancellation Agreement (the “Share Cancellation Agreement”) pursuant to which, the stockholders of the Company immediately prior to the closing, will cancel shares of the Company’s Common Stock.The terms of the Exchange Agreement will also provide that the Company shall receive an option, for a period of five (5) years from the date of the closing to purchase 80% of the issued and outstanding equity interests of PT Mitra Sukses Globaldino, a company incorporated in the Republic of Indonesia (“PTMSG”), pursuant to the terms and conditions of a Share Option and Right of First Refusal Agreement by and among the Company and those certain equity owners owning 80% of the issued and outstanding equity interests of PTMSG. In addition, concurrent with the closing of the Share Exchange (the “Closing”) we plan to close an aggregate principal amount of $10 million in senior secured convertible promissory notes (the “Notes”), in connection with a private placement offering of up to$10 million in Notes.The Notes will be convertible into shares of the Company’s Common Stock. Pursuant to the terms of the proposed Exchange Agreement, our board of directors, which currently consists of Dennis Nguyen, will increase to seven (7) members comprised of David Supardi, Samuel Zia, Alfredo Levi, Ron Eibensteiner, James Rosenbaum and James Ulland (“Board”). The increase in the size of the board and the director appointments will be effective only after the later of (a) ten (10) days following the filing of this Information Statement and (b) the closing of the transactions contemplated by the Exchange Agreement (the “Effective Date”).In addition, concurrent with and effective upon the Effective Date, the Board shall appoint Mr. Supardi to serve as Chairman of the Board, Samuel Zia to serve as Chief Executive Officer and President and Janet Gutkin to serve as Chief Financial Officer, Treasurer and Secretary. On the Effective Date, Dennis Nguyen and Todd Vollmers shall resign from all officer positions held with the Company, however, Mr. Nguyen will remain as a director.Because of the change in the composition of our board of directors and the issuance of securities pursuant to the Share Exchange, a change-of-control of our Company will occur on the Effective Date. 2 No action is required by the stockholders of the Company in connection with this Information Statement.However, Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder requires the mailing to the Company’s stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Company’s directors occurs (otherwise than at a meeting of the Company’s stockholders).Accordingly, the change in a majority of the Company’s directors will not occur until at least 10 days following the mailing of this Information Statement.This Information Statement will be first mailed to the Company’s stockholders of record on or about July 15, 2011. Please read this Information Statement carefully. It describes the terms of the Exchange Agreement and contains certain biographical and other information concerning our executive officers and directors after completion of the Share Exchange. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the Securities and Exchange Commission (the “SEC”) at treet, N.E., Washington, DC 20549 or obtained on the SEC’s website at www.sec.gov. WE ARE NOT SOLICITING YOUR PROXY. NO VOTE OR OTHER ACTION BY THE COMPANY’S STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. CHANGE OF CONTROL AND CHANGE OF BOARD OF DIRECTORS Pursuant to the terms of the proposed Exchange Agreement, upon the Closing of the Share Exchange, the Company will issue shares of Common Stock to the Top Yield Shareholders and/or their designees in exchange for 100% of the equity interests of Top Yield.Under the terms of the Exchange Agreement and the Share Cancellation Agreement or as a result of the transactions contemplated by such agreements, the Company plans to complete the following: ● assume the tin mining and selling operations of Top Yield and its subsidiaries. ● issue an aggregate of 16,647,059 shares of Common Stock to the Top Yield Shareholders and/or their designees. ● cancel an aggregate of 4,000,000 shares of Common Stock (the “Share Cancellation”) held by certain of our shareholders prior to the Closing. ● issue warrants to our pre-existing shareholders to purchase an aggregate of 800,000 shares of Common Stock of the Company (the “Shareholder Warrants”). ● receive an option, for a period of five (5) years from the date of the Closing, to purchase 80% of the issued and outstanding equity interests of PT Mitra Sukses Globaldino, a company incorporated in the Republic of Indonesia (“PTMSG”), pursuant to the terms and conditions of a Share Option and Right of First Refusal Agreement by and among the Company and those certain equity owners owning 80% of the issued and outstanding equity interests of PTMSG. ● issue senior secured convertible notes (the “Notes”), in an aggregate principal amount of $10 million in a private placement offering (the “Private Placement Offering”), convertible into 2,352,941 shares of Common Stock and warrants to purchase an aggregate of200,000 shares of Common Stock (the “Investor Warrants”). ● change our name to “Leviathan Minerals Group Incorporated” and our fiscal year end to December 31, 2011. As a result of the Share Exchange, we will own 100% of the outstanding equity interests of Top Yieldand the Top Yield Shareholders and/or their designees own approximately 94.33% of the issued and outstanding Common Stock of the Company.According to the terms of the Exchange Agreement and the Share Cancellation Agreement, immediately following the Closing of the Share Exchange we will have approximately 17,647,059 shares of Common Stock issued and outstanding.The pre-existing stockholders of the Company and their designees will own approximately 5.67% of the Company’s issued and outstanding Common Stock after the Share Exchange without taking into account the shares of Common Stock underlying the Shareholder Warrants, the Notes or the Investor Warrants. The transactions contemplated by the proposed Exchange Agreement, as amended, are intended to be a “tax-free” reorganization pursuant to the provisions of Section 351 and/or 368(a) of the Internal Revenue Code of 1986, as amended. 3 The Common Stock to be issued to the Top Yield Shareholders and/or their designees will be issued in reliance upon exemptions from registration pursuant to (i) Section 4(2) under the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder, and/or (ii) Regulation S of the Securities Act.We intend to comply with the conditions of Category 3 of 903(b) of Regulation S and an appropriate legend will be affixed to the stock certificate issued in accordance with Regulation S.The legend shall state that the shares represented by the stock certificate shall only by sold pursuant to a registration under the Securities Act or pursuant to an available exemption from registration and the holders of the stock certificate shall not to engage in hedging transaction with regard to the securities unless in compliance with the Securities Act.We will refuse to register any transfer of the shares not made in accordance with Regulation S. Pursuant to the terms of the Exchange Agreement and effective only upon the Effective Date, the size of our Board will increase to seven (7) members and David Supardi, Samuel Zia, Alfredo Levi, Ron Eibensteiner, James Rosenbaum and James Ulland will be appointed to the Board, with David Supardi serving as Chairman of the Board.On the Effective Date, Dennis Nguyen and Todd Vollmers shall resign from all officer positions held with the Company, however, Mr. Nguyen will remain as a director.In addition, on the Effective Date, the Board will appoint Mr. Supardi to serve as Chairman of the Board, Samuel Zia to serve as Chief Executive Officer and President and Janet Gutkin to serve as Chief Financial Officer, Treasurer and Corporate Secretary. The Closing of the Share Exchange will result in a change-of-control of the Company on the Effective Date. VOTING SECURITIES The Common Stock is the only class of equity securities that is currently outstanding and entitled to vote at a meeting of the Company’s stockholders.Each share of Common Stock entitles the holder thereof to one vote.Immediately prior to the Closing of the Share Exchange, there will be 5,000,000 shares of Common Stock issued and outstanding and no shares of any other voting or non-voting class or series of capital stock issued and outstanding.Immediately after the Closing of the Share Exchange there will be 17,647,059 shares of Common Stock issued and outstanding. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT PRIOR TO THE CLOSING OF THE SHARE EXCHANGE The following table sets forth certain information with respect to the beneficial ownership of our Common Stock immediately before the Closing by (i) each person who was known by us to beneficially own more than 5% of our Common Stock; (ii) each of our officers and directors; and (iii) all of our then current officers and directors as a group and does not take into account the cancellation of shares pursuant to the Share Cancellation Agreement or the issuance of the ShareholderWarrants in connection with the Share Exchange. Immediately before the Closing, 5,000,000 shares of Common Stock were issued and outstanding. Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable.Beneficial ownership is determined in accordance with the rules of the SEC. 4 The ownership of each stockholder is listed in the table. Name and Address of Beneficial Owners Amount and Nature of Beneficial Ownership Percent of Class Directors and Executive Officers Dennis Nguyen (1) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 77.85% Todd Vollmers(3) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 8.65% 5% Beneficial Owners New Asia Partners, LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 86.50% Newport Capital LLC 2740 West Lake of the Isles Parkway Minneapolis, MN 55416 77.85% Wildwood Capital LLC 2461 Wildwood Dr. Shakopee, MN 55379 8.65% Wyncrest Capital, Inc. US Bancorp Center, Suite 2690 800 Nicollet Mall Suite 2690 Minneapolis, MN 55402 10.0% Ronald E. Eibensteiner US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 10.0% All Directors and Officers as a Group (2 individuals) 86.50% Dennis Nguyen has served as President and Treasurer of the Company from March 1, 2011.Mr. Nguyen has served as a director of the Company since March 1, 2011. Represents 3,892,500 of the 4,325,000 shares of common stock owned of record by New Asia Partners, LLC (“NAP”).and beneficially by Newport Capital LLC (“Newport Capital”).Mr. Nguyen is the Chairman of NAP and has investment and voting control over any securities of the Company beneficially owned by Newport Capital, therefore, Mr. Nguyen may be deemed to beneficially own the securities of the Company owned of record by NAP and beneficially by Newport Capital. Mr. Vollmers has served as Vice President and Corporate Secretary of the Company since March 1, 2011. Represents 432,500 of the 4,325,000 shares of common stock owned of record by NAP and beneficially by Wildwood Capital. Mr. Vollmers is the General Counsel to NAP and has investment and voting power over 10% of the shares of common stock owned by NAP. Therefore, Mr. Vollmers may be deemed to beneficially own 432,500 of the shares owned by NAP, representing 8.65% of the shares of the Company. Represents 3,892,500 of the 4,325,000 shares of common stock owned of record by NAP. Newport Capital LLC owns approximately 90% of the outstanding interests of NAP and therefore may be deemed to beneficially own 90% of the shares of Common Stock owned of record by NAP. Represents 432,500 of the 4,325,000 shares of common stock owned of record by NAP. Wildwood Capital LLC (“Wildwood Capital”) owns approximately 10% of the outstanding interests of NAP and therefore may be deemed to beneficially own 10% of the shares of Common Stock owned of record by NAP. Represents the shares of Common Stock owned of record by Wyncrest Capital, Inc. (“Wyncrest”).Mr. Eibensteiner is the President and CEO of Wyncrest, owns 100% of the outstanding common stock of Wyncrest and has sole voting and investment control over the shares of Common Stock owned of record by Wyncrest and therefore may be deemed to beneficially own the shares of Common Stock of the Company owned of record by Wyncrest. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AFTER THE CLOSING OF THE SHARE EXCHANGE The following table sets forth certain information with respect to the beneficial ownership of our Common Stock at the Closing immediately after the Share Exchange by (i) each person who is known by us to beneficially own more than 5% of our Common Stock; (ii) each of the named executive officers and directors; and (iii) all of our current officers and directors as a group. Immediately after the Closing, 17,647,059 shares of Common Stock are expected to be issued and outstanding after taking into effect the shares of Common Stock to be cancelled pursuant to the Share Cancellation Agreement.Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable.Beneficial ownership is determined in accordance with the rules of the SEC. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Directors and Executive Officers David Israel Supardi(1) Unit 4309, Cosco Tower, 43rd Floor 183 Queens Road Central, Hong Kong 47.17% Samuel Zia(2) 6218 N. Del Loma Avenue San Gabriel, CA 91775 - *% Alfredo Levi(3) Lengkong EMPAT #09-02 Singapore, 51C 41760 - *% James Rosenbaum(4) c/o The Resolution Experts 333 South 7th Street Suite 2550 Minneapolis, MN 55402 - *% James Ulland(5) Ulland Investment Advisors IDS Center #4550 80 South8th St. Minneapolis, MN 55402 - *% Janet Gutkin(6) 4 Treeridge Lane Irvine, CA 92620 - *% Ronald E. Eibensteiner(7) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 1.02% Dennis Nguyen(9) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 5540 7.64% 5% Beneficial Owners Ape Niagata Tjandra Unit 4309, Cosco Tower, 43rd Floor 183 Queens Road Central, Hong Kong 47.17% New Asia Partners LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 8.49% Newport Capital LLC 2740 West Lake of the Isles Parkway Minneapolis, MN 55416 7.64% Wildwood Capital LLC 2461 Wildwood Dr. Shakopee, MN 55379 * Todd R. Vollmers(13) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 * Investors in Notes 12.4% All Officers and Directors as a group (8 persons) 53.77]% 6 * Represents less than 1% of the issued and outstanding Common Stock of the Company. David Supardi will be appointed to serve as the Company’s Chairman of the Board effective as of the Effective Date. Samuel Zia will be appointed to serve as the Company’s Chief Executive Officer and President and will be appointed to serve as a director effective as of the Effective Date. Alfredo Levi was appointed to serve as a director effective as of the Effective Date. As of the date of the Closing, Mr. Levi is an advisor on the Company’s Board of Advisors. James Rosenbaum will be appointed to serve as a director effective as of the Effective Date. James Ulland will be appointed to serve as a director effective as of the Effective Date. Janet Gutkin will be appointed to serve as Chief Financial Officer, Treasurer and Corporate Secretary at the Closing. Ronald E. Eibensteinerwill be appointed to serve as a director effective as of the Effective Date. Includes an aggregate of 100,000 shares of Common Stock and a Warrant to purchase up to 80,000 shares of Common Stock owned of record by Wyncrest Capital, Inc. Ronald. E. Eibensteiner is thePresident and CEO of Wyncrest, owns 100% of the outstanding common stock of Wyncrest and has sole voting and investment control over the shares of Common Stock owned of record by Wyncrest and therefore may be deemed to beneficially own the shares of Common Stock of the Company owned of record by Wyncrest. Dennis Nguyen is a director of the Company. Represents 90% of the shares of Common Stock and Warrants owned of record by New Asia Partners LLC (“NAP”) and beneficially by Newport Capital LLC (“Newport Capital”). Mr. Nguyen is the sole member of Newport Capital LLC and may be deemed to beneficially own the shares of Common Stock beneficially owned by Newport Capital.As the sole member of Newport Capital, which owns approximately 90% of the outstanding membership interests of NAP, Mr. Nguyen shares voting and investment control over the shares of Common Stock owned of record by NAP. Represents 90% of the shares of Common Stock owned of record by NAP.Newport Capital owns approximately 90% of the outstanding interests of NAP and therefore may be deemed to beneficially own 90% of the shares of Common Stock of the Company owned by NAP. Represents 10% of the shares of Common Stock owned of record by NAP and beneficially by Wildwood Capital LLC (“Wildwood”). Wildwood owns approximately 10% of the outstanding interests of NAP and therefore may be deemed to beneficially own 10% of the shares of Common Stock of the Company owned of record by NAP. Todd Vollmers is the Company’s current Vice President and Secretary. Mr. Vollmers is also the sole member of Wildwood and may be deemed to beneficially own the shares of Common Stock beneficially owned by Wildwood.As the sole member of Wildwood Capital LLC, which owns approximately 10% of the outstanding membership interests of NAP, Mr. Vollmers shares voting and investment control over the shares of Common Stock owned of record by NAP and beneficially by Wildwood. Represents an aggregate of 2,352,941 shares of Common Stock underlying the Notes and 200,000 shares of Common Stock underlying the Investor Warrants. 7 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Pursuant to the terms of the Exchange Agreement and effective only upon the Effective Date, the size of our Board will increase to seven (7) members and David Supardi, Samuel Zia, Alfredo Levi, Ron Eibensteiner, James Rosenbaum and James Ulland will be appointed to the Board, with David Supardi serving as Chairman of the Board.On the Effective Date, Dennis Nguyen and Todd Vollmers shall resign from all officer positions held with the Company, however, Mr. Nguyen will remain as a director.In addition, on the Effective Date, the Board will appoint Mr. Supardi to serve as Chairman of the Board, Samuel Zia to serve as Chief Executive Officer and President and Janet Gutkin to serve as Chief Financial Officer, Treasurer and Corporate Secretary. The following discussion sets forth information regarding our executive officers and directors prior to and after completing the transaction under the Exchange Agreement. EXECTIVE OFFICERS AND DIRECTORS PRIOR TO THE SHARE EXCHANGE The following table sets forth certain information regarding the Company’s directors and executive officer prior to the Share Exchange. Name Age Position Term Dennis Nguyen
